Opinion issued February 12, 2019




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-18-00995-CV
                           ———————————
MOSAIC BAYBROOK ONE, L.P. AND MOSAIC BAYBROOK TWO, L.P.,
                       Appellants
                                       V.
                           PAUL SIMIEN, Appellee


                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-08379


                         MEMORANDUM OPINION

      Appellants, Mosaic Baybrook One, L.P. and Mosaic Baybrook Two, L.P.,

have filed a petition for permissive appeal seeking to challenge an interlocutory

order granting a motion for partial summary judgment in favor of appellee, Paul

Simien. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d); TEX. R. APP. P.
28.3. To be entitled to a permissive appeal from an interlocutory order that would

not otherwise be appealable, the requesting party must establish that (1) the order

to be appealed involves a “controlling question of law as to which there is a

substantial ground for difference of opinion” and (2) an immediate appeal from the

order “may materially advance the ultimate termination of the litigation.” TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014(d); see TEX. R. APP. P. 28.3(e)(4); TEX. R.

CIV. P. 168.    Because we conclude that the petition fails to establish each

requirement of rule 28.3(3)(e)(4), we deny the petition for permissive appeal. See

TEX. R. APP. 28.3(e)(4). We dismiss all other pending motions as moot.



                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                        2